DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 of US application 16/839,884 filed 4/3/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/9/22. Claims 1-3, 9-12, and 18 were amended. Claims 7 and 16 were canceled. Claims 1-6, 8-15 and 17-18 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments to claims 3, 9, 12 and 18 have resolved examiner’s objections to those claims from the non-final rejection. Furthermore, applicant’s cancellation of claims 7 and 16 have rendered examiner’s objections to those claims moot. The claims objections raised in the non-final rejection are therefore withdrawn.
Regarding the claim rejections under 35 USC 112: applicant’s amendments to claims 1, 2 and 9, as per examiner’s suggestions in the non-final rejection, have resolved the rejection of these claims and their dependents under 35 USC 112(b) by clarifying the scope of the claims. The 112(b) rejections of these claims are therefore withdrawn.
Regarding the claim rejections under 35 USC 101: applicant’s amendments to claims 1 
Regarding the claim rejections under 35 USC 102 and 103: Applicant's arguments filed 2/9/22 (hereinafter referred to as the “Remarks”) with respect to Akella et al. (US 20210053570 A1) (“Akella”) in view of Marden et al. (US 20190135290 A1) (“Marden”) have been fully considered but they are not persuasive.
Regarding claims 1 and 10, applicant argues that Akella in view of Marden fails to each or suggest “a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation of the one or more situations” (See at least Pages 8-10 in the Remarks).
However, this argument is not persuasive because Akella in view of Marden does teach an apparatus for determining a lane change strategy of an autonomous vehicle comprising a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation of the one or more situations, wherein the autonomous vehicle is configured to change lanes based on the determined lane change strategy (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]. Akella further discloses that if the yield score is not met or exceeded, then the lane change may be canceled [See at least Akella, 0109]),
wherein the lane change strategy for each situation of the one or more situations includes: a strategy for changing lanes normally (See at least Fig. 6 in Akella: Akella discloses that, at operation 616 of example process 600, the process 600 can include controlling, based at least in part on the yield score, the vehicle to complete the lane change action based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. This completion of the lane change may be regarded as “changing lanes normally”. Akella further discloses that if a yield score that falls below the yield score threshold, it can cause an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, so that consequently the vehicle can determine to cancel the lane change action [See at least Akella, 0109]), a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]), and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle has crossed into the target lane, as in Marden. Doing so improves safety by reducing the likelihood of collision with obstacles in both scenarios.
For at least the above stated reasons, claims 1 and 10 and their dependents are not allowable over the prior art of record.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, “wherein the lane change strategy for each situation for the plurality of situation groups include:” should be “wherein the lane change strategy for each situation in the plurality of situation groups includes:”
In claim 10, “wherein changing the lanes, by the autonomous vehicle, based on the determined lane change strategy” should be “”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20210053570 A1) in view of Marden et al. (US 20190135290 A1), hereinafter referred to as Akella and Marden, respectively.
Regarding claim 1, Akella discloses An apparatus for determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the apparatus comprising: 
a learning device configured to classify situation information for one or more situations into one or more groups of a plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]) and learn a lane change strategy for each situation of the one or more situations corresponding to respective groups of the plurality of groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); and 
a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation of the one or more situations, wherein the autonomous vehicle is configured to change lanes based on the determined lane change strategy (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]. Akella further discloses that if the yield score is not met or exceeded, then the lane change may be canceled [See at least Akella, 0109]).
However, Akella does not explicitly teach the apparatus wherein the lane change strategy for each situation of the one or more situations includes: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change system for a vehicle wherein the strategies involving not completing the lane change maneuver include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]), and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective 

Regarding claim 2, Akella in view of Marden teaches The apparatus of claim 1, further comprising: 
storage configured to store a plurality of lane change strategies for each situation of the one or more situations (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).  

Regarding claim 3, Akella in view of Marden teaches The apparatus of claim 2, wherein the plurality of lane change strategies are each matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 4, Akella in view of Marden teaches The apparatus of claim 3, wherein the controller is configured to determine, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 5, Akella in view of Marden teaches The apparatus of claim 3, wherein the controller is 23Attorney Docket No. 15438-1253configured to adjust a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 6, Akella in view of Marden teaches The apparatus of claim 5, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).

Regarding claim 8, Akella in view of Marden teaches The apparatus of claim 1, further comprising: 
an input device configured to input data of situation information at a present time point to a corresponding group among the plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object).

Regarding claim 9, Akella discloses The apparatus of claim 8, wherein the input device is configured to perform at least one of (emphasis added): 
extracting extract first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]);
extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes;
extracting drivable areas corresponding to a distribution of a static object, a 24Attorney Docket No. 15438-1253construction section and an accident section as third group data;
extracting a drivable area corresponding to a road structure as fourth group data; or (emphasis added)
extracting, as fifth group data, an overlapping area between drivable areas of the third and fourth group data.

Regarding claim 10, Akella discloses A method of determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the method comprising: 
classifying, by a learning device, situation information for one or more situations into one or more groups of a plurality of situation groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]); 
learning, by the learning device, a lane change strategy for each situation of the plurality of situation groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data  to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); 
periodically determining, by a controller, a lane change strategy suitable for a current situation based on the learned lane change strategy by the learning device (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]),
wherein the lane change strategy for each situation for the plurality of situation groups include: a strategy for changing lanes normally (See at least Fig. 6 in Akella: Akella discloses that, at operation 616 of example process 600, the process 600 can include controlling, based at least in part on the yield score, the vehicle to complete the lane change action based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. This completion of the lane change may be regarded as “changing lanes normally”. Akella further discloses that if a yield score that falls below the yield score threshold, it can cause an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, so that consequently the vehicle can determine to cancel the lane change action [See at least Akella, 0109]); and
wherein changing the lanes, by the autonomous vehicle, based on the determined lane change strategy (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]. Akella further discloses that if the yield score is not met or exceeded, then the lane change may be canceled [See at least Akella, 0109]). 
	However, Akella does not explicitly teach the method wherein the lane change strategy for each situation for the plurality of situation groups include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change system for a vehicle wherein the strategies involving not completing the lane change maneuver include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]), and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle has crossed into the target lane, as in Marden. Doing so improves safety by reducing the likelihood of collision with obstacles in both scenarios.

Regarding claim 11, Akella in view of Marden teaches The method of claim 10, further comprising: 
storing, by a storage, a plurality of lane change strategies for each situation of the one or more situations (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).

Regarding claim 12, Akella in view of Marden teaches The method of claim 11, wherein the plurality of lane change strategies are each matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 13, Akella in view of Marden teaches The method of claim 12, wherein periodically determining the 25Attorney Docket No. 15438-1253lane change strategy includes: 
determining, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 14, Akella in view of Marden teaches The method of claim 12, further comprising: 
adjusting, by the controller, a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 15, Akella in view of Marden teaches The method of claim 14, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).  

Regarding claim 17, Akella in view of Marden teaches The method of claim 10, further comprising: 
inputting, by an input device, data of situation information at a present time point to a corresponding situation group among the plurality of situation groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20210053570 A1) in view of Marden et al. (US 20190135290 A1) in further view of Inoue et al. (US 20190385444 A1), hereinafter referred to as Inoue.
Regarding claim 18, Akella discloses The method of claim 17, wherein inputting the data to each situation group of the plurality of situation groups includes:  26Attorney Docket No. 15438-1253 
extracting first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case a yield score (i.e., likelihood of the object yielding) is low and the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. Akella further discloses that when the yield score is not low, the lane change can be completed [See at least Akella, 0109]); 
extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes (Akella discloses that object attribute data determined by the vehicle 102 based off of collected sensor data may include a traffic light status [See at least Akella, 0056]. Akella further discloses that the traffic light status may be utilized to calculate a yield score, which is in turn used by the vehicle to determine whether or not to perform a lane change maneuver [See at least Akella, 0056-0057 and 0109]); 
extracting drivable areas corresponding to a distribution of a static object (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces) as third group data; 
extracting a drivable area corresponding to a road structure as fourth group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces); and 
extracting, as fifth group data, an overlapping area between drivable areas extracted by the third and fourth group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces. It will also be appreciated that applicant’s claimed first, second, third fourth, and fifth group data are arbitrary groupings that impose no limits on how each grouping is specifically process or handled by the method compared to others. Therefore, the mere fact that the prior art extracts the claimed types of data is sufficient to read on the current claim language).
However, Akella does not explicitly disclose the method wherein a construction section and an accident section may also be extracted as part of inputting the data.
However, Inoue does teach a method for changing lanes for an autonomous vehicle wherein a construction section and an accident section may also be extracted as part of inputting the data (See at least Fig. 2 in Inoue: Inoue teaches that historical information acquired from a manual driving vehicle 80 may be used to train self-driving vehicle 20 to drive autonomously [See at least Inoue, 0019] Inoue further teaches that in a case where road conditions are changed, for example, a lane is closed due to road construction, a traffic accident, or the like, when manual driving vehicle 80 appropriately travels by changing a lane, the travel history item thereof is reflected on the reference information, and self-driving vehicle 20 can follow it and travel appropriately [See at least Inoue, 0024]). Both Akella and Inoue teach methods for controlling autonomous vehicles to change lanes. However, only Inoue explicitly teach where the lane change may be executed responsive to the detection of construction or a traffic accident by the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data collection and processing system of Akella to also collected and extract data indicating the presence of an accident or construction, and to instruct the vehicle to execute a lane change responsive to the detection of that information, as in Inoue. Doing so improves safety by teaching the autonomous vehicle to avoid common hazards, as will be appreciated by anyone of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/
 Examiner, Art Unit 3668  
                                                                                                                                                                                         /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668